Citation Nr: 0126291	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  00-24 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
arthritis of the right knee, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for degenerative 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for bilateral pes 
planus with hallux valgus, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran and his girlfriend
ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from May 1979 to 
November 1990.  This matter comes to the Board of Veterans' 
Appeals (Board) from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Houston Regional Office 
(RO) which denied ratings in excess of 10 percent for 
degenerative arthritis of the right and left knees and 
bilateral pes planus with hallux valgus.  In August 2001, the 
veteran testified at a Board hearing at the RO.

By December 2000 decision, the RO denied the veteran's claim 
of entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  
He was notified of the adverse decision by letter dated later 
that month.  Inasmuch as the veteran has not appealed this 
determination, the Board does not have jurisdiction of the 
TDIU claim.  38 U.S.C.A. § 7105 (West 1991).


FINDINGS OF FACT

1.  The veteran's left and right knee disabilities are 
manifested by subjective pain and X-ray evidence of mild 
arthritis; the recent objective medical evidence of record 
contains no findings of subluxation or lateral instability, a 
dislocated semilunar cartilage, ankylosis, limitation of leg 
flexion between 15 and 30 degrees, or limitation of leg 
extension between 15 and 45 degrees.

2.  His bilateral pes planus is manifested by pain on use and 
has been objectively described as moderately severe; there is 
no medical evidence of pronounced bilateral pes planus, 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement, or severe tendoachillis 
spasm on manipulation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
degenerative arthritis of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 2001); 38 
C.F.R.§§ 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5257, 5260, 
5261 (2001).

2.  The criteria for a rating in excess of 10 percent for 
degenerative arthritis of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 2001); 38 
C.F.R.§§ 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5257, 5261 
(2001).

3.  Affording the veteran the benefit of the doubt, the 
criteria for 30 percent rating, but no higher, for bilateral 
pes planus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Code 5276 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board observes that, while these claims were 
decided by the RO before enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA) and promulgation of 
implementing regulations, a remand to the RO for additional 
action is unwarranted as VA has already met its obligations 
to the veteran under the new law. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103(West Supp. 2001).  In this case, the 
veteran was notified by September 2000 rating decision and by 
October 2000 Statement of the Case of the evidence needed to 
substantiate his claims.  Thus, the Board finds that VA has 
no outstanding duty to inform him that additional information 
or evidence is needed as the discussions in the rating 
decision and Statement of the Case complied with VA's 
notification requirements.

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  The duty to assist includes obtaining relevant 
records (including private records) that the claimant 
adequately identifies and authorizes VA to obtain.  38 U.S.C. 
§ 5103A(b) (West Supp. 2001).  The duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 U.S.C. § 5103A(d) (West Supp. 2001).

In this case, the RO has obtained the veteran's service 
medical records and he has been afforded VA medical 
examination in connection with his claims.  Also, the RO has 
obtained all treatment records specifically identified by the 
veteran.  He has also been afforded the opportunity to 
testify at a hearing in support of his claims.

On review of the veteran's claims folder, the Board finds 
that the record contains sufficient evidence to render an 
equitable decision on these claims.  Moreover, given the 
facts of this case, the Board further finds that no 
reasonable possibility exists that any further assistance to 
the veteran would aid in substantiating his claims.  As all 
relevant facts have been adequately developed, VA has fully 
satisfied its obligations to the veteran under VCAA.

I.  Factual Background

The veteran's service medical records show that he was seen 
on several occasions with complaints of knee pain.  X-ray 
examination reportedly revealed a calcium deposit in the 
anterior right knee above the patella, but no other 
abnormality.  Several diagnoses were rendered, including 
tendonitis, retropatellar pain syndrome and knee pain.  At 
his August 1990 military separation medical examination, the 
veteran indicated that he had been having problems with his 
feet and knees.  Specifically, he stated that walking or 
running any distance over 100 yards or standing or sitting 
longer than 20 minutes caused pain in his knees and feet.  On 
clinical evaluation, the examiner noted a mild valgus 
deformity of the right first metatarsal head and a bony mass 
on the right knee.  

In June 1991, the veteran filed claims of service connection 
for bilateral knee and foot disabilities.  In connection with 
his claim, he was afforded VA medical examination in 
September 1991, at which he complained of bilateral knee and 
foot pain since 1986, not associated with any injury or 
trauma.  He indicated that he was examined by military 
physicians who were unable to determine the etiology of his 
knee or foot pain.  He also indicated that he had had 
physical therapy and took pain medication, but neither helped 
very much.  On objective examination, there was mild 
stiffness of both knee joints, but no loss of motion, 
effusion, laxity of the joints, or atrophy of the quadriceps 
muscles.  Examination of the feet revealed some mild pain on 
palpation, mild hallux valgus, and first degree pes planus, 
bilaterally.  There was no erythema or pedal edema.  X-ray 
examination of the knees showed only some minimal 
osteoarthritic spurs.  X-ray examination of the feet revealed 
only a bunion deformity (hallux valgus) bilaterally.  The 
diagnoses included arthralgias of the knees and feet and 
bilateral pes planus.

By February 1992 rating decision, the RO granted service 
connection for degenerative arthritis of the right and left 
knees and bilateral pes planus with hallux valgus.  The RO 
assigned 10 percent initial ratings for the disabilities, 
respectively.  

In October 1994, the veteran requested an increased rating 
for his knee and foot disabilities, claiming that the 
disabilities had increased in severity.  

On VA medical examination in March 1995, range of motion 
testing of the knees showed flexion to 125 degrees on the 
right and to 135 degrees on the left.  Circumference of the 
thighs was equal and knee ligaments were quite stable, 
bilaterally.  X-ray examination showed minimal osteoarthritis 
bilaterally, a calcific body in the right quadriceps tendon 
insertion, and an exostosis of the posterior aspect of the 
shaft of the femur.  Examination of the feet showed relaxed 
pes planus with eversion of the heels.  The veteran also had 
a bunion deformity on the right foot.  The diagnoses were 
degenerative arthritis of the knees, pes planus, hallux 
valgus of the right foot, and loose body, right knee, 
calcific tendonitis.  

By April 1995 rating decision, the RO continued the 10 
percent ratings for the veteran's degenerative arthritis of 
the right knee, degenerative arthritis of the left knee, and 
bilateral pes planus with hallux valgus.  

In February 1998, the veteran filed a claim of service 
connection for a psychiatric disorder.  On VA psychiatric 
examination in August 1998, the veteran complained about his 
physical condition, including pain in his knees and feet.  No 
physical examination was conducted.  The diagnoses included 
problems with joints.  

Also obtained in connection with his claim of service 
connection for a psychiatric disorder were VA clinical 
records dated from October 1997 to April 1998, revealing that 
the veteran was treated for depression during this period.  
No specific physical findings regarding the knees or feet 
were recorded.  X-ray examination in October 1997 showed no 
abnormality of the feet except plantar spurs.  X-ray 
examination of the knees showed slight narrowing medially and 
a small calcification posteriorly on the right.  

In June 2000, the veteran filed his most recent claim for 
increased rating for his bilateral knee and foot 
disabilities.  In support of his claim, he submitted VA 
clinical records showing that in July 1999, he complained of 
pain in his left great toe and tenderness in both knees and 
hips.  The assessment was degenerative joint disease, 
obesity, and acute infection of ingrown toenail.  In January 
2000, he sought "walk-in" treatment for blood in his 
stools.  He was advised to keep his scheduled appointment for 
the following week.  He then reported that he was not in the 
clinic in connection with blood in his stools, but rather 
"bad pain" in his feet, knees, and hips.  It was noted that 
he did not appear to be in distress.  He was again advised to 
return at the time of his scheduled appointment.  At that 
time he asked for a "slip for work," which was denied as he 
had not been examined.  The remaining clinical records are 
negative for any complaint or finding pertaining to the knees 
or feet.  

On September 2000 VA medical examination, the veteran 
complained of pain in both feet and knees, increased with 
prolonged standing, walking or kneeling.  He reported 
occasional symptoms of locking of the right knee, but denied 
swelling, giving way, and the use of assistive devices such 
as crutches, braces, canes, inserts, or orthotics.  On 
physical examination, he walked with a normal gait.  Range of 
motion of both knees was normal in flexion and extension.  
There was no evidence of effusion and alignment were normal.  
Examination of the right knee was normal, but for an osseous 
mass palpable in the quadriceps tendon region.  There was 
tenderness to palpation about the patellofemoral articulation 
on the right, without evidence of instability or meniscal 
signs on the right.  Examination of the left knee revealed no 
effusion and there was no instability or varus or valgus 
instability.  There was patellofemoral pain to palpation.  
Examination of the feet revealed flexible pes planus 
bilaterally which was described as moderately severe.  There 
was a hallux valgus, more of the right than left, with some 
limitation of dorsiflexion consistent with hallux rigidus.  
There was no abnormal callus formation.  There was internal 
rotation of the great toe.  X-ray examination revealed a 
region of heterotopic ossification in the quadriceps tendon 
region.  There were mild degenerative changes with marginal 
osteophytes medially.  X-ray of the feet showed some mild to 
moderate pes planus changes with hallux valgus and 
degenerative changes at the metatarsal phalangeal joint of 
the great toe.  The impressions included bilateral pes 
planus, bilateral hallux valgus, history of mild right knee 
degenerative joint disease, and left knee degenerative joint 
disease.  

By September 2000 rating decision, the RO continued the 10 
percent ratings for degenerative arthritis of the right knee, 
degenerative arthritis of the left knee, and bilateral pes 
planus with hallux valgus.  The veteran appealed the RO 
determination, arguing that his knee and foot disabilities 
were more severe than indicated by the 10 percent ratings.  
He claimed that he could not walk or stand on his feet or 
legs for more than 10 minutes and that it was very hard for 
him to keep a job due to his service-connected disabilities.  

In August 2001, the veteran testified at a Board hearing at 
the RO that his disabilities were so severe that he had to 
quit his job recently because he was unable to walk long 
distances due to pain.  His representative noted that the 
veteran was using a cane.  The veteran explained that he used 
it "[b]ecause of pain."  He indicated that he had obtained 
the cane himself and that it had not been prescribed by VA.  
His girlfriend stated that the veteran frequently complained 
of leg pain.  

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2001).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2001).  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2001).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2001).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55 (1994), 
that compensation for service-connected injury is limited to 
those claims which show present disability, and that where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999). 

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, on field 
station submission, is authorized to approve on the basis of 
the criteria set forth below an extra-schedular rating 
commensurate with the average earning capacity impairment due 
exclusively to service-connected disability.  The governing 
norm in the exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent period of hospitalizations as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

III.  Analysis

The veteran's right and left knee disabilities are currently 
rated 10 percent disabling under 38 C.F.R. § 4.71a, Code 
5003.  That provision provides that arthritis is rated on the 
basis of limitation of motion of the specific joint or joints 
involved.  

In that regard, limitation of flexion of a knee is rated as 
follows:  flexion limited to 45 degrees is 10 percent; 
flexion limited to 30 degrees is 20 percent; and flexion 
limited 15 degrees is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Evaluations for limitation of extension of the knee are 
assigned as follows:  extension limited to 10 degrees is 10 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, Code 5261.  
Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

In this case, the medical evidence of record confirms X-ray 
evidence of mild right and left knee arthritis.  However, the 
evidence of record has not shown that the veteran's right or 
left knee disability is manifested by any limitation of 
motion, much motion limited to the extent necessary to meet 
the criteria for a rating in excess of 10 percent.  In fact, 
on most recent VA medical examination in September 2000, 
range of motion of both knees was normal.  These findings do 
not warrant a rating in excess of 10 percent under the 
criteria based on limitation of extension or flexion.  38 
C.F.R. § 4.71, Plate II, Codes 5003, 5260, 5261.

In addition, there are other diagnostic codes that 
potentially relate to impairment of the knee; the veteran is 
entitled to be rated under the diagnostic code which allows 
the highest possible evaluation for the clinical findings 
shown on objective examination.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

When the knee is ankylosed in a favorable angle in full 
extension, or in slight flexion between zero and 10 degrees, 
a 30 percent evaluation is warranted.  38 C.F.R. § 4.71a, 
Code 5256 (2001).  When there is evidence of dislocation of 
the semilunar cartilage of the knee with frequent episodes of 
locking, pain and effusion into the joint, a 20 percent 
evaluation is warranted.  38 C.F.R. § 4.71a, Code 5258.  In 
this case, there has been absolutely no objective medical 
evidence of a dislocated semilunar cartilage with frequent 
episodes of locking or ankylosis of either knee.  Thus, an 
evaluation in excess of 10 percent is not warranted under 38 
C.F.R. § 4.71a, Codes 5256, 5258.

Diagnostic Code 5257 pertains to "other impairment of the 
knee."  Under those criteria, a 10 percent disability rating 
is warranted for slight impairment due to recurrent 
subluxation or lateral instability of the knee.  A 20 percent 
rating contemplates a moderate degree of impairment due to 
recurrent subluxation or lateral instability, and a maximum 
30 percent rating is warranted for severe impairment of the 
knee.  In this case, repeated VA medical examinations have 
consistently shown no objective indication of instability or 
subluxation.  In fact, on most recent VA medical examination 
in September 2000, the examiner specifically found that 
neither of the veteran's knees exhibited any signs of 
instability.  Thus, a rating in excess of 10 percent is not 
warranted under Code 5257.

Here, the Board notes that the VA General Counsel has 
determined that a claimant with service-connected arthritis 
and instability of the knee may be rated separately under 
Codes 5003 and 5257 so long as the evaluation of knee 
dysfunction under both codes does not amount to prohibited 
pyramiding under 38 C.F.R.§ 4.14.  See VA O.G.C. Prec. Op. 
No. 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); and VA 
O.G.C. Prec. Op. No. 9-98 (August 14, 1998), 63 Fed. Reg. 
56704 (1998).  In this case, however, there is no objective 
evidence of additional disability due to instability or 
subluxation; thus, a separate 10 percent rating is not 
warranted.

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, and 
4.59 addressing the impact of functional loss, weakened 
movement, excess fatigability, incoordination, and pain.  
DeLuca, 8 Vet. App. at 206-07.  However, given the right knee 
symptomatology delineated in the objective medical evidence 
of record, the Board finds that an additional "symbolic" 
range of motion loss for pain, excess fatigability, and 
decreased functional ability is not warranted.  The veteran's 
10 percent ratings are based on his complaints of pain and 
functional loss.  There is no credible evidence that 
additional factors, such as flare-ups or pain on use of the 
joint, restricts motion to such an extent that the criteria 
for a rating higher than 10 percent would be justified.  
Likewise, there is no adequate pathology evidenced on 
examination, such as weakened movement, incoordination, or 
muscle atrophy, to warrant a rating in excess of 10 percent 
for either knee.  

As the preponderance of the evidence is against the claims 
for a rating in excess of 10 percent for the veteran's right 
and left knee disabilities, the benefit-of-the-doubt rule is 
inapplicable, and an increased rating must be denied.  
38 U.S.C.A. § 5107(b) (West 1991 and Supp. 2001); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's bilateral pes planus with hallux valgus is 
currently rated 10 percent disabling under 38 C.F.R. § 4.71a, 
Code 5276.  This rating contemplates moderate pes planus with 
weight-bearing line over or median to the great toe, inward 
bowing of the tendoachillis, pain on manipulation and use of 
the feet.  

To warrant an evaluation of 30 percent for bilateral pes 
planus, the evidence must show severe pes planus with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities.  To warrant a 
50 percent rating, which is the maximum rating available, the 
evidence must show pronounced symptomatology that includes 
extreme tenderness of the plantar surfaces of the feet, 
severe spasms of the tendon achilles on manipulation, or 
displacement not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71, Code 5276 (2001).

In this case, the veteran reports severe pain in his feet, 
increased with use.  Most recent VA medical examination 
revealed flexible pes planus bilaterally which was described 
as moderately severe.  There was hallux valgus, internal 
rotation of the great toe, and no abnormal callus formation.  

Based on the evidence of record, particularly the examiner's 
characterization of the veteran's disability as "moderately 
severe" and the veteran's subjective complaints of pain on 
use, the Board finds that the symptomatology associated with 
the veteran's bilateral pes planus more nearly approximates 
the criteria for a 30 percent rating under Code 5276.  See 
also 38 C.F.R. § 4.40, 4.45.  

However, the evidence in this case fails to demonstrate that 
the veteran's service-connected pes planus is pronounced.  
There is no evidence of marked inward displacement 
bilaterally, or of severe spasm of the tendoachillis on 
manipulation, or displacement not improved by orthopedic 
shoes or appliances.  Consequently, an evaluation in excess 
of 30 percent is not warranted for the veteran's bilateral 
pes planus with hallux valgus under Code 5276.

The Board notes that the veteran is otherwise in receipt of 
the maximum available rating for disorders of the foot, see 
38 C.F.R. § 4.71a, Codes 5277, 5279, 5280, 5281, 5283 and 
5284 (2001), and does not have claw foot to warrant 
application of 38 C.F.R. § 4.71a, Code 5278 (2001).  The 
Board has also considered the propriety of separate ratings, 
for example under Codes 5280 or 5281, pertaining to hallux 
valgus and hallux rigidus.  However, the Board finds that 
assigning separate ratings would violate the rule against 
pyramiding in effect doubly compensating the veteran for his 
foot symptomatology.  See 38 C.F.R. § 4.14.  In any event, 
the Board notes that the record does not support a 
compensable rating under either Code 5280 or Code 5281, as 
the veteran does not have severe hallux valgus equivalent to 
amputation of the great toe, nor has he undergone resection 
of the metatarsal head.  Accordingly, a rating in excess of 
30 percent is not warranted.  

In reaching this decision, the Board has considered the 
provisions relevant to functional musculoskeletal impairment.  
However, on review of the most current clinical findings of 
record, the Board has determined that the objective evidence 
of record clearly does not support an evaluation greater than 
the current 30 percent for bilateral pes planus with hallux 
valgus.  As set forth above, the veteran's subjective 
complaints of pain and functional loss have been considered 
in assigning the 30 percent rating.  There is no objective 
indication of findings sufficient to warrant a rating in 
excess of 30 percent under 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2001).

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the assignment of a 
rating in excess of 30 percent for bilateral pes planus with 
hallux valgus.  Thus, the benefit of the doubt rule discussed 
above is not for application.  38 U.S.C.A. § 5107(b) (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.

As to both issues on appeal, the Board has considered 38 
C.F.R. § 3.321(b)(1); however, the veteran has not asserted, 
nor does the evidence suggest, that the regular schedular 
criteria are inadequate to evaluate his right and left knee 
disabilities or his bilateral foot disability.  While he 
maintains that he cannot hold a job due to his service-
connected disabilities, he has submitted no objective 
evidence in support of this assertion.  The record does not 
otherwise contain any indication that his right or left knee 
disabilities, in and of themselves, are productive of marked 
interference with employment, have necessitated frequent 
periods of hospitalization, or that the manifestations 
associated with these disabilities are unusual or 
exceptional.  Thus, the Board will not refer this case to the 
RO for consideration of an extra-schedular rating.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

A rating in excess of 10 percent for degenerative arthritis 
of the right knee is denied.

A rating in excess of 10 percent for degenerative arthritis 
of the left knee is denied.

A 30 percent rating, but no higher, for bilateral pes planus 
with hallux valgus is granted, subject to the law and 
regulations governing the payment of monetary benefits.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

